Affirmed and Memorandum Opinion filed June 2, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00367-CR
                               NO. 14-21-00368-CR

                 EDWARD DRE’SEAN MAYFIELD, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 344th District Court
                           Chambers County, Texas
              Trial Court Cause Nos. 19DCR0477 and 19DCR0018

                          MEMORANDUM OPINION

      Appellant pleaded guilty to the offenses of assault of a family or household
member with a previous conviction and possession of a controlled substance. In
each case, the trial judge deferred adjudication of guilt and placed appellant on
community supervision. The State filed a motion to adjudicate guilt in each case.
After a hearing, the trial court found appellant guilty in each case. Appellant filed a
timely general notice of appeal from the judgment adjudicating guilt in each case.
Appellant’s appointed counsel filed a brief in which she concludes the appeals are
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
records in each case and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no structural or
reversible error in the record. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      The judgments of the trial court are affirmed.



                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2